Title: Thomas Jefferson to William Sampson, 30 June 1819
From: Jefferson, Thomas
To: Sampson, William


          
             Monticello June 30. 19.
          
          I am very thankful, Sir, to yourself and mr Tone for the military tract you have been so kind as to send me. I have read it with awful sensations. I have never doubted that a great contest must one day take place between Great Britain and the United states. but my hope has been that that day was very distant, and great time yet allowed us for preparation. every year gives us growth, strength & wealth: and every year approaches them to the precipice they must some day leap, that of their national debt. the issue of that crush we cannot predict. it will depend on their souldiery. if their civism is firm, a government of better security to the good of the people will result. but if they take side against their country a military despotism must ensue, and in  time the debility, wretchedness and debasement which are the necessary consequences of  a government where the people are but the cattle of their master. mr Tone’s book will, I am sure, do good, as it will bring the subject more home than it ever has been to the consideration of every American. I have lived to see three wars, and every one pro aris et focis. I hope I shall be discharged before a fourth. I salute you with great esteem & respect.
          
             Th: Jefferson
          
         